Citation Nr: 0500553	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-08 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.  He also performed active duty and inactive 
duty for training with the New Jersey National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD that is 
related to service.

2.  The veteran does not have a verified inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

In the Board's view, correspondence dated in June 2000, May 
2001 and May 2003 substantially complies with the notice 
requirements found in 38 U.S.C.A. § 5103.  To this end, the 
appellant was informed of evidence needed to support his 
claim, the type of evidence VA would obtain, and evidence and 
information he was responsible for providing.  

The veteran submitted his current claim in February 2000.  In 
May 2001, the RO provided preadjudication notice consistent 
with the VCAA and the decision that is currently on appeal 
was not rendered until July 2001.  In view of the foregoing, 
notice was provided in the chronological sequence 
contemplated by the Court in Pelegrini.

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  The veteran stated he received 
treatment through VA and those records were obtained and 
associated with the claims file.  The RO took appropriate 
steps to verify the veteran's claimed inservice stressors.  
In addition, the veteran was provided with a VA examination.  

In light of the foregoing, the facts relevant to this appeal 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103A, and implementing regulations.  Therefore, the 
appellant is not prejudiced by the Board proceeding to the 
merits of the claims.  See Bernard v. Brown , 4 Vet. App. 
384, 392-94 (1993).

Factual background

The available service medical records consist of the 
veteran's entrance examination report and medical records 
related to a knee injury that occurred when he fell on the 
parade field in 1974.  No complaints or findings associated 
with a psychiatric disorder were noted.

Available personnel records do not reflect that the appellant 
performed any combat service.  The veteran's DD Form 214 
shows that his primary military occupation specialty was 
rifleman.  He had eleven months of foreign and/or overseas 
service, but did not have Indochina or Korea service.  In 
addition, he did not receive any decorations, medals, or 
awards that indicate service in Vietnam.  Service personnel 
records show that the veteran was a recruit on Parris Island 
from September 1974 to March 1975, and he was a student at 
Camp Pendleton in April and May of 1975.

VA Medical Center (VAMC) records dated from 1995 to 1997 show 
the veteran received psychiatric treatment.  In September 
1996, he was diagnosed as having a paranoid personality, 
PTSD, or components of both.  Between May 1997 and August 
1998 a diagnosis of PTSD was again noted, but no basis for 
the diagnosis was listed.  In July 1998, progress notes 
indicated the veteran was full of fantastic stories and it 
was hard to tell the validity of them.  

A November 1998 VA examination diagnosed a depressive 
disorder, not otherwise specified.  PTSD was not diagnosed.  

In December 1998, he reported Vietnam experiences that 
included shooting a Vietnamese child who had a hand grenade 
and a servicemen's club being blown up.  The psychologist 
noted that if the trauma could be corroborated, then the 
diagnosis was PTSD with some possible delusional features.

In February 2000, the veteran submitted a claim for service 
connection for PTSD.  In his statement, he indicated that he 
was "traumatized and driven out of his mind" during basic 
training.  He reported that he got into a confrontation with 
a drill instructor and was sent to psychiatry.

Progress notes from a VA mental hygiene clinic dated in 
August 2000 indicated that the veteran had been receiving 
psychiatric treatment.  The veteran was noted to have 
reported fanciful and fantastic accounts in the past, but, in 
the psychologist's opinion, he appeared to provide a more 
valid account of his experiences.  The veteran indicated that 
he went to Vietnam between April and June 1975 after the war 
was over.  He reported that he helped POWs and wounded onto 
aircraft for one and one-half months.  He reported that he 
manned guns to cover the withdrawal and personally killed 20-
30 enemy soldiers.  He also reported that he later assisted 
with the evacuation by chopper of the U.S. Embassy in Saigon.  
He indicated that he and other Marines stood between the 
embassy and wood line, killing many people as the came from 
the wood line.  Reportedly, he was third in command of this 
action, and that a Lieutenant and Sergeant were wounded.  The 
diagnosis was PTSD.

In response to a letter requesting specific information about 
his inservice stressors, the veteran submitted a brief 
statement in January 2001.  He indicated that he was assigned 
to the Third Marine Division, [REDACTED],  Company, and referenced 
activity with the fall of the Saigon Embassy.  He noted that 
there were many wounded and dead Marines and civilians.

In June 2001, the veteran underwent a VA examination.  He 
reported being sent to Vietnam at the end of the war to aid 
in the evacuation of prisoners of war and bring the final 
troops out of the Saigon area.  He reported personally 
killing 20-30 people and witnessing numerous life threatening 
situations and death.  He reported that he saw a number of 
U.S. military and government employees loading drugs into 
coffins and body bags with people that were being shipped 
back into the United States.  By his report, he killed a 
number of these people and that people were after him for 
stopping the importation of drugs into the United States.

Records from the Social Security Administration (SSA) were 
received in June 2002.  When the veteran was evaluated by SSA 
in December 1998, he reported that he was sent to Vietnam 
after boot camp training.  He indicated that he killed 
several people while there, and was required to blow up a 
train that he later learned had Americans aboard it.  
Diagnoses noted were PTSD and post war traumatic neurosis by 
history.  In February 1999, a primary diagnosis of anxiety 
related disorders and secondary diagnosis of paranoid 
schizophrenic and other functional psychotic disorders were 
made.  

VAMC records dated from January 2002 to September 2003 
contained diagnoses of PTSD, depressive disorder with 
underlying psychosis, and schizophrenia with PTSD.

The veteran testified during a personal hearing in September 
2002 that he did not know for sure when he went to Vietnam.  
He stated that his recruit training was at Parris Island and 
then he had infantry training at Camp Pendleton.  Following 
training, he went on leave in the spring before reporting 
back to Camp Pendleton.  He stated that he was told that he 
was being sent to Okinawa in the summer of 1975 and after a 
brief stop there he was put on another airplane to Vietnam.  
The veteran originally stated that he was in Vietnam for 18-
months with no more than six months being spent watching the 
tree line for the enemy.  He was told that he was being sent 
to Vietnam to protect nurses and doctors that were there to 
help prisoners of war and those missing in action.  He also 
thought he had been at the embassy in Saigon.  When told that 
he previously reported being in Vietnam for about a month and 
a half, he stated that whatever comments he made in the 
earlier report were accurate.  He also stated that he 
participated in the evacuation of the U.S. Embassy in Saigon 
by guarding the withdrawal.  He testified that he was told 
that he was taking the place of another Marine who was 
killed.  

The veteran underwent a VA examination in December 2002.  The 
claims file was not available for review.  The veteran 
reported four stressors that occurred during his tour in 
Vietnam.  The first involved eight separate occasions in 
which he saw Vietnamese children that were strapped to land 
mines by their mothers to be blown up.  The second involved 
having to shoot a foreigner because the individual threatened 
to harm people in his platoon.  The third event occurred in 
1975 when he was on guard duty in the streets and a nightclub 
blew up across the street from where he stood and was thrown 
through a plate-glass window, sustaining an injury to his 
left knee.  He reported seeing a number of body parts from 
the explosion.  The final stressor also occurred in 1975 when 
he reported being part of the military escort during the 
final evacuation in Vietnam.  He indicated that it was his 
job to protect the embassy and that he felt guilt over seeing 
a number of people left behind because there was no room in 
the helicopter for them.  He also reported that he was 
ordered to fire on some of the people who were preventing the 
helicopter from taking off.  The diagnosis was PTSD, which 
the physician directly linked to the veteran's "military 
service in Vietnam."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  For some factual issues, competent lay evidence 
may be sufficient.  Lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown , 6 Vet. App. 465, 469 (1994).  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(i.e., the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders); (2) credible supporting evidence that the claimed 
in-service stressor(s) actually occurred; and (3) medical 
evidence establishing a link between the current diagnosis 
and the stressor(s) in service.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD related to his military 
experience in Vietnam; however, the evidence does not support 
his contention.  Although the veteran is shown to have a 
diagnosis of PTSD, some of the diagnoses were provisional 
based upon corroboration and validity of his Vietnam 
experiences.  Despite numerous and dubious stories the 
veteran has told mental health professionals over the years 
regarding "his traumatic Vietnam experiences," there no 
evidence verifying that he ever served in Vietnam during a 
period of war.  Pursuant to 38 C.F.R. § 3.2 (2003), the 
period of war during the Vietnam era began on February 28, 
1961, and ended on May 7, 1975.  The veteran's DD Form 214 
and Marine Service Record Book shows that he entered active 
duty in September 1974, but he did not receive any awards or 
medals associated with Vietnam service.  According to 
personnel records, he was a recruit on Parris Island from 
September 1974 to March 1975, and he was a student at Camp 
Pendleton in April and May 1975.  Based on the foregoing, the 
veteran was clearly in the United States from the time he 
entered active military service until the end of the Vietnam 
era.  Since all of his claimed stressors are related his 
reported presence in Vietnam during a period of war, they are 
not valid, and his stressor statements are devoid of any 
credibility.  

In this instance, it is unnecessary to corroborate the 
individual stressors even though events such as the fall of 
Saigon and the evacuation of the U.S. embassy are known to 
have occurred, since the evidence has already established 
that the veteran never served in Vietnam.  As further 
evidence of the lack of validity of his stressors, the 
veteran indicated he injured his left knee after a nightclub 
explosion in Vietnam when service medical records show he 
injured his knee after falling down on the parade ground 
while in basic training.  

For the reasons stated, any opinion that directly links PTSD 
to military service in Vietnam has no probative value.  Not 
only was the opinion offered without review of the claims 
file, but it was also based on stressors that were not 
verified.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim of service connection for PTSD.  
Hence, the benefit of the doubt doctrine is not for 
application and the claim is denied.  38 U.S.C.A. § 5107(b); 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


